444 So. 2d 1151 (1984)
STATE of Florida, Appellant/Cross-Appellee,
v.
William SOTO, Appellee/Cross-Appellant.
No. 83-1543.
District Court of Appeal of Florida, Fifth District.
February 9, 1984.
Jim Smith, Atty. Gen., Tallahassee, and Kenneth McLaughlin, Asst. Atty. Gen., Daytona Beach, for appellant/cross-appellee.
Luis F. Gomez, Orlando, for appellee/cross-appellant.

ON MOTION TO DISMISS CROSS-APPEAL
ORFINGER, Chief Judge.
The State appeals an order dismissing the information on the ground that it was not properly signed by an authorized person. The defendant cross-appeals that portion of the same order which refused to dismiss the information on the ground that it failed to properly charge an essential element of the crime. The State moves to dismiss the cross-appeal.
An order denying a motion to dismiss an information is not one of the orders which a defendant in a criminal case may appeal. See Fla.R.App.P. 9.140(b). Since that portion of the order complained about by defendant is not appealable on a direct appeal taken by a defendant, it is not appealable by cross-appeal in an appellate proceeding initiated by the State. See State v. Clark, 384 So. 2d 687 (Fla. 4th DCA 1980); rev. denied, 392 So. 2d 1372 (Fla. 1980). Defendant has an adequate remedy by an appeal from a final judgment, should one be entered against him.
The cross-appeal is DISMISSED.
DAUKSCH and COBB, JJ., concur.